Citation Nr: 0703023	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-08 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for post-traumatic arthritis of the left hip.

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of a left knee injury.

3.  Entitlement to a compensable disability rating for 
residuals of a fracture of the left femur. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The veteran served on active duty from August 1984 to May 
1987.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  The RO, in pertinent part, awarded 
service connection for post traumatic arthritis of the left 
hip and assigned a 10 percent rating effective November 2001.  
The RO continued the 20 percent rating for residuals of a 
left knee injury and the noncompensable rating for residuals 
of a fracture of the left femur.

The Board notes the December 2002 rating decision also denied 
service connection for pain in the lower back.  The veteran 
disagreed with the denial and a statement of the case (SOC) 
was issued in January 2005.  However, the veteran indicated 
in his March 2005 VA Form 9 that he was no longer appealing 
the claim.  As such, the matter is no longer in appellate 
status.  38 C.F.R. § 20.202.

In a January 2005 rating decision, service connection was 
awarded for a mid thigh scar with disfiguring muscle 
contracture, left quadriceps area, as a post-operative 
residual of the left femur fracture.  A 10 percent disability 
rating was assigned effective January 2005.  The veteran 
disagreed with the initial 10 percent rating and an SOC was 
issued in March 2006; however, the veteran failed to file a 
timely substantive appeal.  As such, the claim is no longer 
in appellate status.  38 C.F.R. § 20.302(b).

The instant appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.





REMAND

In the instant case, the veteran is appealing the original 
assignment of the 10 percent rating following the award of 
service connection for post-traumatic arthritis of the left 
hip.  As such, the severity of the disability at issue is to 
be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  The 
veteran also contends that he is entitled to higher ratings 
for residuals of a left knee injury and left femur fracture.  
A preliminary review of the record discloses that the matters 
are not ready for appellate disposition.

In this regard, additional VA outpatient treatment records 
from the Portland VA Medical Center (VAMC) dated between 2001 
and 2004 were associated with the claims folder after the 
July 2005 supplemental statement of the case (SSOC) was 
issued and prior to certification of the veteran's claims to 
the Board in May 2006.  While some of these records are 
duplicates of those already considered, records from 2001 are 
not.  As the veteran's claim for increase originated in 
November 2001, these records, which contain objective 
findings with respect to the veteran's left hip, knee, and 
femur, are pertinent to the claims on appeal.  It does not 
appear, however, that an additional SSOC was issued after the 
receipt of these records.  

The agency of original jurisdiction (AOJ) will furnish the 
veteran an SSOC if additional pertinent evidence is received 
after the most recent SSOC has been issued and before the 
appeal is certified to the Board and the appellate record is 
transferred to the Board.  38 C.F.R. § 19.31(b)(1).  In the 
instant case, a remand is necessary in order for the RO to 
furnish an SSOC to the veteran, as the evidence is pertinent 
to the claim of entitlement to a higher initial rating for 
post-traumatic arthritis of the left hip and the claims of 
entitlement to higher ratings for residuals of a left knee 
injury and left femur fracture.  38 C.F.R. § 19.31(a), 
(b)(1).

In addition, the Board notes that the last examination was 
conducted in November 2004, more than 2 years ago.  A current 
examination would be helpful in deciding 
the claims on appeal.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1995) (VA was required to afford a contemporaneous 
medical examination where examination report was 
approximately two years old); see also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

Ongoing medical records pertinent to the issues should also 
be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of any VA or non-VA medical 
care providers who treated the veteran 
for his left femur, left hip and left 
knee disabilities since June 2004.  After 
securing the necessary release, the RO 
should obtain these records.  
Specifically, the RO should obtain 
pertinent treatment records from the VAMC 
in Portland, Oregon, for the period from 
June 2004 to the present.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the current nature and 
severity of the veteran's left hip and 
left knee conditions.  The claims 
folder should be made available to and 
reviewed by the examiner prior to 
completion of the examination.  All 
necessary tests and studies should be 
performed.
	
The examiner should conduct a thorough 
orthopedic examination of the left femur, 
left hip, and left knee, and should 
document all symptomatology, to include 
limitation of motion due to pain, 
expressed in degrees.  The examiner 
should also indicate whether the 
veteran's left femur fracture is 
manifested by nonunion or malunion.  The 
examiner should also describe any 
functional loss pertaining to the left 
femur, left hip, and left knee, to 
include due to pain or weakness, and 
should document all objective evidence of 
those symptoms, including muscle atrophy.  
In addition, the examiner should provide 
an opinion on the degree of any 
functional loss that is likely to result 
from a flare-up of symptoms or on 
extended use.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should issue an 
SSOC with regard to the claim of 
entitlement to a higher initial rating 
for post-traumatic arthritis of the left 
hip and the claims of entitlement to 
higher ratings for residuals of a left 
knee injury and left femur fracture.  The 
SSOC must contain the following: notice 
of all relevant actions taken on the 
claims for benefits; a summary of the 
evidence received after the July 2005 
SSOC was issued, to include VA outpatient 
treatment records dated between 2001 and 
2004; and the applicable law and 
regulations pertinent to the claims 
currently on appeal.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


